Title: From James Madison to Anthony Merry, 7 July 1804
From: Madison, James
To: Merry, Anthony



Sir,
Department of State July 7th. 1804
I have just received the report made by the Marshal of the District of New York, who was charged with a warrant from the Judge of that District to arrest Lt. Pigott an Officer belonging to the Frigate of His Britannic Majesty in the harbour of New York, commanded by Capt Bradley. The connection which the subject has with the contents of my letter of the 3d inst, makes it proper that it should be communicated to you; and I accordingly have the honor to inclose a copy of the report. It shews, Sir, that altho’ the proceeding of the Civil officer of the UStates on the occasion was not only in strict conformity to law, but to all the respect and courtesey which could be claimed by the British Commander, he first refused to give a voluntary effect to the legal process and finally made a positive opposition to the service of it; and that he mingled with this disrespect and disobedience to our Laws, the breach of a promise in which the Civil officer confided, and which the naval commander could not be without the power to fulfil.
The appeal which these facts carry with them to your sensibility for the honor of his Britannic Majesty’s naval service, to your respect for the authority of the UStates and to your regard for the harmony and friendship which happily prevail between the two nations, renders all comment superfluous. The facts form a sequel to the occurrences which led to our present correspondence, and give new force to the remarks and considerations which have been so seriously pressed on your attention.

I am under the disagreeable necessity of inclosing two other documents, which testify irregularities committed by the British ship of War the Driver commanded by Capt.  which lately arrived at New York with the Cambrian Frigate commanded by Capt. Bradley. The first is a deposition of the Capt. of an american ship the Young Factor returning to New York from Ireland. The deposition states that the Capt of the Driver after firing two shot to bring to the Young Factor about 7 leagues from Sandy Hook took from her by force three out of 5 passengers, with a black man belonging to the ship, and believed to be a citizen of the UStates.
The second document contains the deposition of the master of the ship Diligence bound with passengers from Dublin to the port of New York. It states that four leagues from Sandy Hook, a boat from the Driver having impressed three of the passengers proceeded to take away by force two seamen (one of them having a family in New York) who had been shipped as American Citizens and were believed to be such; and that from the declaration of the Officer of the Boat, there is reason to consider this proceeding as having a vindictive reference to the step taken by the Mayor of New York for depriving, for a time, the Driver of her pilot a step justified and required by the circumstances which have been already sufficiently explained.
To these documents a third is added, shewing that the Boston Frigate also lately arrived at New York, left her station with in the harbour immediately on the appearance of the  Rolla bound to sea; and was prevented from overhauling her either within the jurisdiction of the U States or as soon as she should have got to sea by the accident merely of running herself aground.
I communicate these particulars to you Sir, in the Hope that your interposition will be employed for the discharge of the individuals unlawfully impressed by the British officer; and as evidence at the same time, of the unjustifiable use made of a harbour of the UStates.
It has before been seen that the Cambrian Frigate lying within the harbour is ready to board and abuse vessels as soon as they enter it. It is now seen that the Boston another frigate is ready to start from a station also within the harbour as soon as a vessel which the commander wishes to examine, is likely to pass on her way to sea; and that the Driver another ship of War having just left her station in the harbour is hovering on the confines of our jurisdiction where she can take advantage of vessels whether leaving or approaching the harbour.
Thus, Sir, a port inferior in importance to none in the UStates, may in one respect be said to be absolutely blockaded by a foreign armed force; and in another respect to be a station made subservient by that force to its vexations on the commerce of the port, as well that of the United States as of nations in friendly intercourse with them.

Here again Sir, I forbear to enter into comments confiding in the efficacy of the appeal which a simple state of facts will make to your candid reflections, and your just sentiments. I have the honor to be &c.
(Signed)   James Madison
